OFFICE   OF THE   ATTORNEY    GENERAL   OF TkXAs

                           AUSTIN




Ronorabls6tta r'.?&mm
cQuntynttQr!lop
aoloradoCQuatt




                                        Mu?mtQbeawy
                                        I)sn8 thm 0r




    ment OR the rollowbg pueat1aaar
           “1. can P amrifr or k3tata   FfigkmyI%dmal-
    sum legal1 searoh an autaiisblle     sue    oted o?
    harlng   via l aSed a State dame Lew ui tr ouli having
          =Art.9,asdQr the Pw8l cdl4 6r Ma4 gites
    tha Oaaalaaloawrs ud   thei’rdaputles  oi %he @am,
    M8h end oyeer @wi5slon autholrlty      to waroh
    an aatorwbllsrhiah they have rw80~ to suspot
    of havw gmma Ulegally Ml3.d. So far, f oan
    rind no lew gi~iae the Sberiifor the Stats Qh-
    wag Patrolwanthis right,Heither048 Z find any
    law glvla(l,e,tthsrof them a r
    eutomobllewbi6h he 011 &s 0 posa4ssi~ atelea
    llvo8tootexempt thro,3 the r4@l4r
                                   's"" t* abamels
                                           Mamh aaOf
    the iseareh wemnt.
       Vhere may be wmi@ oa8ss applioabl6totha
    fame whiob I hat6 been unable to tlnd. M'till
    4 praoiateIIruling: on the sane ad aoj advtoo
    tfl
      emon.-
         Artials'17%otloa 9, ab the %nstitation d? Tww,
proridoaa.8foilasr
         '*The people rhallbe noum in their permm,
    howrrs,paperaaad pwsssabon8,      fpaa au u.?&maon-
    able s&zuna OT a&aswhea,aad nb wexrantto searah
    any plaoe or to wPs0 Cuy gOro0n Or thQig, aball
    iwue  witbut   deeorlblnfg thur a6 near a8 may ba,
    nor withoat  pdeibl6    ORUM, rupportedby oath OF
    airirr;ation.
         Arts&a f, fbation10 of the hM?titutJicnOf  T@x@~,
providssfn part that in all ortinaZ pxo845aticmathb aerII8#
             “Art. 809. Thrmluoof proo,eaitag,dimt-
       Ed to 80 purMo4 la appl ln& for a warrantto
       maroh for aa& ulne rt’d M preporty,an4 the
       nil0~ mt3ribea rar O~OOXVI   in muing 8~
       warran?rrand exeoutlw the MM, the Qiepositdpn
       of the ropert miced, and all other rule8 hsroia
       Pm&d       on Fho rubjeot,ahall applyand be
       ~urmmd whetithe propertyto be aareEa4 forum
       oequirod   in say manner in rblatlon   ot 8ny pxedrl-
         slon ot thm .feml Cod.."
          ‘fboroam wveral Ar6iol.rof the Fanal O&o of
Taas  that make violationsof tha Oups Ima rwh aaal of-
ianre~aaaould ocraedthlnthe pzwidans ot SOQiion 1 of
&Mole SCM of tk Usbe of OrlmlaalFrooedureabate mrmrod
to, IIIthat propmt                  ooae othrrmarIaorthaa
theftwhiohmaitalr 1                penal orfwmo, um#@
Eda 8&$0106 b?ing:
          drti810.89s ai th0 PW     aade mrb6 it a ri0z0-
tioa of the law for any permn to kill .ortak a6re thaa
the &ally,weekly or maseanblb~-lh$$     6.t.i orth in mid
lat or w pessenkilling,takln(,hunt            *-Las,    fH
6hOOt~8t~@Wtobbfrd.       Or-     a&ml *a mf otbett%me
OS the year, axeoptdaringthe o en:wqon a8 pmridad tar
in da   bhaptertor any prson kguWr      taking,-pfwiag,
rouaalngor 6hootln#J at My     bb%rdor as*-r0w
whlohno o~naemonla~mt       iBQ"
                             bsdbf &Id faw.
          Artiole874 of 6aid Penal Code amkus it Mfnihl
for any pram ti ~thlrState to’kill oatoh notmid,taka
#hoot at, dl hate In pomeasion, livfag or dmd, any Wd
bird other than a game bird.
          miolo 876 of *al& 0060 RI&OS it unlawfultar uy
person to have ln
iire wild doves
lhxloanpheam-itis
any on6 tin458i0aop8
                  than
Barnsblriia,all kinde
up the one tatal of fiit
not apply to tsamportat
their passssslonior the purpose Of brcm~Ori;atlOn.
           miole 8~7 of mid 0060 provideathat it rhul be
nnlawfulfor any person to take,ldll, wmM, shoot at* hunt
OF poeeees, doab crsali:?re,
                          any aild turkw hena at an? WWO~
of the year exoeptas hereinafterpmvllled.
Haearabl6Otto P.Wm6,    P6ge 5



         Gther Artiolesat raid Pm61 Uo46 whlah 6ontain
provisionsslailarto thorn above referredto ax% 879a4,
881, ml-a, 881-b.910, an4 9E5-qa-0.
         iirtials
                897 of the mm1    Co4llof ‘Rn.a OQntain6
the r0uomg   pro~iei0tb6~
         ”. . .


        game oag or any oumr zaoapua~o or any naa
    munever such &me, Wh an& cSater CkPmZseiaaer
    or his deqmtyhe6 reiaonto mxspeetthat 6-h guaw
    bag, or other r6ooptuoloor any b    , woa, au-
    tamobile,or othervehiolemap oonta
                                    -In
    lawfullyktlled or takea, a&4 mg pas$%+%-
    fused to @r&t the rrmhlng oi Um sam, or who
    rofuma to 8-p arch v&cl* when .roques&ea  te Qo
    so by the OtBb, Flrrhaa& Qatar Coamleslomr,or
    his deputg,shell be fir&adsot less than tm ($lO.OOl
    aer more than one htWIre4(8100.00)doll.ara.ff
         Artiolaa905, 906 and i?W dt 6aid Tenal   %da am
a6 tolla6t
           "Art.906. The Cam., Yl6h and Oyet6r Wr
    eionerau4 hi6 deputi.66  shell hare the 6~6 poser
    and authoritya8 rherif?sto aerva 6r%i        go-
    eestm6   in oonaeotionwith sad06 grwl
    the violationsof t&i6 ahapta, SW.1 % tu the
    sem power as ehariffr,tonquin a%4 in 6x6@+
    ing auoh proaree,an4 6hal.l be entftlodtc ra)-
    aoiis the 66m fes6 66 are provide4by lm far
    shariire in ntsad~~~eanor~~8.06.

         nSaid Cammiiieioner or any of hi6 de&MA66
    may arrsrrt withonta warrantany ponan fwnd by
    tkem in the act of violatA.ng any of the laws for
    th& protceticraand propagationof &am, wild
    birds or iioh, and take suah pera6a fakthwith
    bsfom a lsaglistrute having juFisdf.oti66. Suoh
    armsts nraybe made on Smdey an4 in *hioh oaw
    the ?;er&on errwted ahal2 bo ialien befon a
    nagietrat6having juriediotlm,awl proOeede4
    agailust a6 saoq a6 may be, cm a w6ek day fall0u-
    lng the arxwst.”
            "Art. 906.   Tt in hereby made a s~eoiti
     0uty of tbcr Game Fish an4 0 eter kamisafoner
     to enforce t!x sc atut,ee OS t E 8 State for tha
     proteation find prtssrvatloa     of Ml% gut@ and wild
     blmis; ax! fo brlns, cr asum ts be brcm&t, aa-
     tlons an2 aroosodkags in the rum of rhs State
     o!: kxa8, to rtmover any and ull ities an% peA-
     eltisaprovIr:ed iOr In the l6W6 aow in roma
     or tiloh nr,y hereafter   be enaatad, relatiig     40
     wild #am en0 wild birds.       ::%&I @&!a., Ylah 6ad
     oyster   Co.7missIoner may r&e oa9@.aInt and oau38
     pxoceedinfp to be ocnumenoe4 a@kInrt any parson
     for violati~     any of the laws tar the :: rotso-
     tion and nropagatloa of &am aw birds without
     the sanotion of the aouatp    attonoy    of.tle   county
     In which suoh proossdinga ara oaapwnosd; aa
     In such aasea he shell not be rquired         to I&-
     nish aeaurity r0r aosts.-
         ,"AFt.909. 9x0 possesoioon  of any wild gtum
     bird  wIln fowl, or wild gas%8animalm?ntiom4
     in ?&a abater w&ether(f~aad   or alive durw
     the time wh'b kkng    or takln(:1s prckbitfid




     thie Btate at any season; prollded, that the ~rx~ty
     bringingthe @aam Into this State 6hd.l pSOaw6
     frcm the Game, Fish and uyster CcntnIesIoner, or
     from one ot his deputies  a psraIt to briarq  oem
     into the state, and ehad prwure from the @Ited
     States oustoll osflosr     at the pert of antry a
     stettament    ahOwIng that 8wh @ame wae brou@b irOn
     the ~~~ubilio    o? fkiooi   and prcwidrd further,
     that @Uoh party o-ply with the prov!stineof
     this   Act re+latIn   the shipcneat and aale ot suah
     wild   &arm birds, WLI fowls, or ganzetz!&nals."
            The provisionsof the etetuQe3tully authorlz*the
    , Leigh aad iget,er 3omraisaionor
rwilQ                                   (nw the *me, piah an4
Qyater C-irsaion,     A*tIola 978.f Of the ~MIi%l COllS Of Te-8)
to gear& autamb$.lea when such GWmliMIOner, Or cf@ 4OPutYs
has mamn to sqeot        that  suoh autamobI1.a OOntaIne
mlmvftally kIlled. or te~ern~ A S~&F of the Texes &?$aY
Honorable a~tto r’. Lcme,     T.‘aiie 7


Fatrol is olotked with all tha powers aml authority given
by law to amber8 of the $?ezae Rahgar Soroe (Artlole 44I.3
(UT),seation4, of tile  RevisedOlVil. IJtatuteo of TSs.aa),
w:!ioh are   the az~% a@ the :>owere and authority given to
all peaae    offlaers   (Art&ale 4413(&l), seation 4,); but no
authority    is ?lVen to sharlffs,   or other peace oiflaem,
to aeareh    autombllea    auupeeted of oontn1nIn.gguna taken,
killedor po8eeaaedin VlolatlOnor a State oapreLaw without
havinga valid saareh warrant. Bssl608, it would seem frav
the Saot that much speoiflo authority has been given to
those whom apeclal duty it la to enforce the gaae laws
and not +;lvanto lirherlffs
                         ~4 other peaoa offloors          that
It wa8 not the intentionof the Legislaturethat sherllfr
and other peace offloors should have such authority.  It
is the opinion of thlm departroant, thenfora,  that a sherlfr
or Sate highway patrolma   oannot lap;ally  soar& an auto-
nob110 suapectadof 0ontalnlnfS
                             gasp taken killed or po6-
aesaed in vlolstlon  of a State Ofimo hew * I tbmt    having a
valid maroh warrant.
              As to the seoo~d question aeked by you, the aitua-
tlon   Irr dllfersnt,  la that, nrhilathe MLPLOprovi~lona of
                                       above roiemad to,
the coda ot Crldnal Yroaobura of 'Solrae
(ArtlclaQO4AS2 of tJm Co40 of Crimlnnl rrooedura of pxa8)
govema aa to     the   iseuanm and erewtion    of searah nmui08
srd    gmemlly    apeakIng,   an autombile   when suspeeted oi
having stolenlivestockt?.eref;n oannot        & seanhod   qdthout
the party 8OfU'QhiAT; maae havlns a valid search warrant, yet
there are come srituatlonr uhder which a marah of suoh au-
tomoblla80~1.8 be legally raedo witaout a search warrahti
         krtfolesax, 213 an8 2lb of the Coda of CriPlLaal
rr~ebure of pmna e2w a8 follow8t
            “Artlale  312. A pSaO@ Qfff8OrOr atly other
       P@cs-r wr     withoutwarrant,6neat an orfender
       when the 0rmaa is ot3amitted    in hle prwanoo or
       within his him,   ir the 0rfan44 16 one olaessd
       88 a md~,     OF a% an 'Ofr(1118O8gainC4tths publi0
       peaaa.**
            “Art. 213. !. paaoe orflaer may arrest, rith-
       out warrant, when a felony or bveaah of the pesos
       has been oomaltted in the premma Prrlthln      ths
       view ur a mgletrate,   an& aueh mgistrate   verbally
              the arreet 0r the affandar.-
       orddsrr,
                               it 10 alum by wtioraetary
     prcw to a ~aou* offlwr,_upao fbo rya~aatstlon
     o f l audible popsoo, #no a raioay aan 6a.B ame
     mlttrd an6 that the cfiondarlo about to mm&a,
     wtb a ith e n,1 1mt%faO
                        8     to p r o ma l
                                          r auwr r a nt
                                                      lwh
     peso0 oftlaor nays withouta-t,       pureuood ar-
     x-eatth eloauoad~*
         mtiol*o 1441 omI U&P of 8bo Panul 0040 rWr7mao
SW aa fellaor
          wwhawvar Shall steel uw rttla # hog #ball
     be oonfiaa4in #a panl8mW.arj not laor hlnn two
     (8) wr mra tbon tan IlO) yauro.~
          *Hwa ~4 rsh a ll
                         o $ a asay
                                 l lb a ep
                                         OF g u sto h o ll
     be oaafinadin the pntdentkr7 not loo* thm
     fro (8) nor *ora ohan tea (lt3)7aoro.-
          It will be not*& thaO *ho W0la purpa84 t3r the l8wr
autk.oriria$tha lumnaa and 8raoution   of merob rmantr I#
to oaouracridanaaultb *Mob to oamlot      oa* guilty of ~lolo-
                Tlmafara unler avlbmu3auolurldtha&           ttm
~8~~     it?aRaowtloa 0) a @ear& warrant nn be .wed in
avldonoo, oaaa would be uoeloa~.  It bar, boon be14 u&y tlnw
that, ii on oiiiaarhar 0 loeel rSght ts lrraot   a p*rwm rWh-
out a uomnt   8f arxwt,  any ari6anoarsowd by Mat there-
oftarb~ lcarehwitkumtr eunh wrrwt would be adniomlbla
In avfdwoa agplnstsold Ftt OR trtn1 sor vfolot4on of aems*
orlaiaal law. Thir rule rIIloid dun in 58 Fax, J&w., fe6. 51,
pp. 74-76, lo the iallo*;iqgle8bgm;

         Y2m ri&t oi 8wrsh and 848um *iah in
    Saoidaatto u lawfularrut    Sr aat awflned %5
    #o parow af the prlwuar, but axtoadsto the
    pine  Wham the un8t    ma8 #mde aoQ to imom1
    pwonoiono, g&se0      02 OuFrwndincpr w44r his
    bmadlata @ontntl. For axem#l*,eR outm?dlfr
    in ddanbant~o peeoeeoionat &a timr oi hi8 m-
    not nay be eaomhod without a iwraaa mhoro ha
    woo o~~eoaearor dri vi~ys#a our ,y&lfr,intul-
    oatad,0r boQ&w* ha was drslsnghis ur rithout
    properlightson thm publiok.%g&uay,   OF bsOaU@O
    an emupant 5s the auf bd thran tlmrcrina e
    vassal aontalnlag whimkay, (DFbaomurr tbo darand-
    aat had adviosdt&s ortiaarthuO thare1110ll~or
    ia the @ar+ Ia lam m6an.r)wher6 the osf%omr8
    nw the d&mUnt leato an 8utoznobile witb.8 8aak
    inwhioh thsyheardbottles olinki~& theyhnvo
    witnuwd tha orad8alon of e felongand amy law-
    fully maroh the 8aak titer errclrtfnetthe
                                           aoou68d.
    wh e rit
           e1 88h a th
                    n a et
                        t,
                         tne
                           time
                              OSth e
                                   lmrt,
    then was whi6k.yon the &round in rush 0108eprox-
    idty  to the wr aa jwttilod WI. arrwst,it WI
    held that ao armh -aa zequlredto determlm that
    thorawan llqwr, and tm ooMtitut5.oMl.guaranty
    OS unramoanble eeeroh~88 not involved.Eor ~88
    any rnroh required whomthaoffioers 8aw thoro-
    awed leave l box oontain* whl8k.rin a toilet
    whioh did not bslon&to his."
          %ltLarulrwr tollmmd in* -80 of .Saandovalv~
state,EQS 8. W. 168, ehleh bavolve4objoetienoto tha ad-
mirs$on of tostinwy 00 the growd that 8-0 had bwn II)-
~jf~~.~;$          $   ~l’~~f~~:b~~t~
rollart
        “Wefindth r ee
                     b ill8OSlx u p tb ai&.oohf
    th wmlatw to the ob eotlon to thm krtlnm$
    OS bho iHfSo8m upon t i6$ mtnd th a t
                                        the inSo r -
    wtiott WXtVO~d W8 inrR 88lb1e'cod8rth eltr t-
    ute laludlag tuth a o q umth r o u6     a ah
                                               il-
    legal wroh.        “3tie 727a,a.C. F.
                  8.0 Art
         "A8 we Under8tItltd
                         the ~MWd, the apti-
    1-t 8tappedhi8 autombile a til aint ILear
    8OEO be8rdw oar8 ia whleh *ou f&xiun F&l*




    the ur   %ill%UQ8hat- a 88ok end the *Opel-
    lant 8 hit168 ia hi8 pooket8, ooam Of whioh
    w.eaxaxd~wd to view end some cxtwhhiohwre in
                Ho -8 wr.sMd, atldthe bOttd66
    wr6 madi to oontda wlllakey.
         'A felony oimmitt~ in the pneQmoe and
    View Of .llOdOW,     jWtifie8 tha -8t    Of the
    offmndarwithout a warmnt.     Artidle &lS, 2l.5
    c. G. x'.19ast mdgqIrs v. Gtato,i3Tax. hpp. 626,
    and other @aims oolletedla Bnmoh'e AM.. Per.
    T. c. t 1979; cripwn v. stats,GO Tex. Cr. R.
    eOS 189 6, W. 496. Tt 18 not to b@ understood
    th.6 an lrre8tw     be tmQe oa mm euspfoion.
    &tie10 1.1 0 Of the OOMtittttiW inhibitsthi8.
    680 Lao v. Stat.,7 Tax. Agp. 411 Odentbfil   v.
    State f 4ax. Cr. App,) 890 n. Vj. 744.

          =Xn the prawnt eatw, them mom% to havo
    been more)than 8 Wm 8U8~,i&Hl. lhsTQ-8 Y?O-
    bablo anuse to wmmnt     thie belid    by the off'
                                                     f 08T8
    that the bottloaoontainedwhlakeyor latoriocrt-
    iag liquor.                    worn warrantedunQ.r
    the faots in                        writhe gcounQ
    that an oirenn        b un lewtltt$in    d their 9rS8-
    l=8e    Ea r inga We a le g a ll
                                   r r 68t. th 4 wc lmp r iv-
    W.geQtonear&         SW A$~llo V. United StatQ8,
    a59 0, Ei eo, 45 6. ot. 4, 70 Lans. Ch. m. 145g samiao
    V. StitOi8S 'ESX.   or* % 481, m4 6. K. 863) mm
    v. state;84 TWX. Cr. 3. 345; a07 s. a. 06; Joae8
    v. state,8l5.T~.Cr. R. 538 &14 S. W. 82&L Ta
    our +lgamt,     the iaote ia t&r passeat e&8* do not
    brlag  it with&n tha parole of artiole      727. awra.
    Sea Battle v. Etato, 105 Tex, Cr. R. 565,.Z&O Sb
    c'.768.
           "The jl-xlgment
                        i6 afrilwd."
          A 8lmllar holdi' wae mede ia the 0~8 ti Cothran
v. stats) rao 6. W, (M) $80 ehioh htv01Vdl the @&&8iO2i O?
evlamwo  agalnetone abar&ed'wlthvlolatlonof the l%?uor
                            mr #wund bg 8 8-h
laws and which aaid rr~M8!kor                      of 8t1
autcmobilotithouta seazahwarmat, and the hurt of tWmlael
Appealsheld a6 follower
         *Appellant,by bill of rxwptioa number
    one, oamp~ahtaof thQ Qdmi88iOnOf tQStfPlblV
    by the officer8 relltivsta what they Qi8oUVer
    ed aa a r%sult o? a seamh of appollant'eoar
    withouta saamh warrant. Eie obfsotion th%re-
    to was that tha armat me nit&out a warrant
    end ths 8eelWhCf hi8 aut-bile tile&; that
    oone~quantlythe evldeno& Qfasoversd t8 . r~-
    cult or the srrrmbwa# lnadaie8iblat?aderArt.
       7ft78,        CcC.P.        Varrpan98      hn,          tha.r..        art.       7878.
       Undrr         &t,      &SO         bnOa~8           ht.           Y,     0.      offfoor8
       have a lawful,right to m8ke an lr m8tfor 6
       violationof the llguorlaw anQ to eearoh00
       probableOaU88.   If the OfffOOr8 haadprobable
       aawe to wke tha 8rrert thbn ths evldenoe
       Qiuovered 8% o nmult   oh the oontaeporau8ow
       e@a?ohwas l4mtmlble.*
                  krtiolrSIIS of th* Co5e of Wlmbal PrOsr(ltrso
oi   Texas      16  88 follows:
                  *hll m~yatttuhave
                                  a ri@t to pnvtatthe
       OOZW6~U~~O~8   oi’ thdt                  by WiZU@$                aajr    ptU’S0n.l
       property whish     heen Hiolen,enQ brl@w
                         ha8
       it rith th* 8upparcid offendor,  if he 00~.k
       tahtt, befor*a ma&tnta for examination,       or
       delLiWrltt$
                 the 8I1A6 to a pettoe QffiOer iOr th.t
                                               8uoh      wlzum                tllore       alwt,
       iiz:E   b?rii!iiiii.,
                        3 la @mtutd fb r\lppO8e?1 the
       proprt; to k stolen,and the 8elzuramustbe
       openlym.Qe at@ the proowdiaga had withcutUC
       l8y."
         4 ‘&x, hr. &Or 18, p'pe756-757,Z-48                                                       dJt puf
a8 tollars:
                  rlpo warrant
                       18 requiredunder the PrfYvi-
       iltOn8       8tatUt.rLEhe MltdiiW~t18 Rat
                     Of    this
       eontrollednor np8aleQ afther6xpm881    or
       izq~ie(U             by    the tama        of     the        uearoh       alli      wizure
       1.w P MI izm   aaamh withouta varrad an4 pro-
       hzgiag .theu&o of evfdmm thu8 iUS       1 Is@-
               Ths pruvlsl4mis af aouvm appf?ioa lo
       to s situationwhere prr,oxty ia beIn% apeti~
       otolen-ae war decided % a e.80 whom aniao18
       wen        a&mpts4           to   b%    ratioha         in    O&MI       48fiaao8
       oi tho mner. The authorit       of the 8tatUte  IuRr
       be invokedal8o where the 09MIicWOanOeSafford
       reu8oXmble   $tTiUT'i~S
                             i-OrBWWtfnfi t;hIht   PraPlbrf~
       is  being etoum.    Ths evLdonotlshould,St appsare
       be lwffiolerlt   to tthovthat therewarn,a8 required
       by the statute,reaaonabls @WuiQ to @WV-
       tkat the property was atolen. It Be&Oheld to
       be not only the right but the duty Of an Ofiieer
Efollorable
         Otto F. &or*, Pa@@ la


    @eo& otolen re6entlf.   Privateindividorlrwk-
    ia%    8n        arrant
                  under the ntatuta azw de feoto OS-
    floem, and have the 6-e rightsa8 an offioer
    de jure. It is not reguirod that the peram ap
    prehended we6 in poeaewlon                               of the property.
    Even where                It turaa out           that     the agprehende4
    party we not la hot qullty                                  the amat ir
    8han         t6    ha+*      born .llthorir4                ii t&o olrsu-
    dUlOe8            aiiondd        -8-m*                   Cpouad8       fOZ     SW&
    o ia n.      l    .”


                In    th e     ewe   a ?    R e p wo r th     v.   Otsta         1 8     8. vi. ( a d)
1018 the Sollowla%hoMIng ma nrde qon the fasta atate4,
t6-witr
                “Apmlad              with    tlrtt-
                                                trro lad         oomgan%oas,
    ed the EarlsanStore la Amarill0 on htober 18,




         *l!hrohlef ~ontsntfonai wqollant mlird
    6n    for
           reverwl  is the reoeptiona? thie of-
    fleer*@lvldewe r e& a ir ding
                                wh a twa s f6ua dla
    pouersfon of appellant. Cl&i is wds that,
    the arrest being i2lagsil, the ev1donoeobtained
    br reason of sam ~88 i.nndnis&l~e and its re-
    oeptioa in umidenseinhlbltsdby the terras cvf
    our rewntlg entaotod aearuham? relxure at&Ate.
    Thetrif&aourtaQmittod thoavld*Me agO0 the
    mithkttntheory that tho offiwr  had 8een ln-
    fanned by a ondlble person ttut a feccrlcm7
                                             had
    been ocauuittedaad Tibetthe atienberWEi about
    to e8eepeb                Under   the       tarmll        ot UtiOle          h?l5,
    C,C+P,,           this autho&ed an                      arrest   without0
lMIrlWlt,%t th. pndloato t-h-i5 8takd W58
prsttent.All of aPpellaat'* prq#o8lt:o58n-
oolve around talr IBiatakmthmzy aad mlek
ohldZy  to the in8uffioleao7 of t&e evldenao
to tiuprmrtaa7 ttuahoonolucllo~~+Bsththetfi8l
oourt and oounrelfor ap lpi bye appnrent-
17 overlcwed art101038r               -ias
l8 fdL1OW81 'aa p@r#OW i&&&            t0 PI'@-
vat the oonrequanao8  of theft by wlsing   uy
paroam proport~uhloh has #ur etalen,and
bringlwsif, with the mpw8ed offendmr,it ha




haU withoutde&y.'
     * Under the wpnn   tar50 of tbir 5tattxtr
it w&s the rt(fht a8 w&1, 88 th8 duty, Of th.
offieor ta *rnal   appallant   an4 meover    tb
8toleagood8* '40 tbghl right to      arrwt    6oa-



reoentlyreeehed oowtrwfloa     bp the sspmw
court otthis 8teItelnthe ewe Bfmlder5em
v. u;s;F.kn.Co., a98 % 8. 4oS)d atis MmKtr-
ity oontai.tut
             the iollowta$la       at *By virtued
artlela385, a ll p er tto tu               reveat
the eomequeaoem of theft*not 0ikl7 b7 I s%t~g
the rxqm%7 whLob ha8 km      atelea,btdi b7 a-
rertlng the 6fYotiU~r.Mweover, La dAt8apt~
to do them th ingl@athOri5edb7 thf8 utfitl~,
per8enaM aetlngir0uM a& be imlltrof falm
iaqwhmtent,   8hstid tb8Pe be XVM8oJWble@'0U5d
to mtppoawthe propert 6toUus end tlm mrt7
takea to be the offetwler notwitbatradin&  it
ehould thereaftertrUt8pha    that $h prOpert
we not 8tolen,and!that the perron taken W68
not a thief,*I1
nonoreble     Otto I'. Howe, Page 114



              Artlole 1444~1 reads au              fo~bW8t

            nmy person who Is the driver of Wy truok,
     autmobile    or ot!Hr veb~lolr   ocntalaing     any live-
     stock cr &rjlLestlo Pm11 tiieh is ~~03 or belly
     &lien upon any lsnd of whloh said driver 1s nut
     ouer,   lessee,  renter or tenant,     or whloh 5s upon
     or being driven upon any hi&may, pub110 Bfnet
     or thoroughfwe, who fails       to have la his pea-
     ttossio~ and exhibit to my perean or geaae of-
     iiaer upon demand a written permit authorizing
     aaid niOVum5t,    81@lbd by tl.w Wner 0, OWetaker
     of said liVO8twk     or dmeatlo    fW1    or iscl;! the
     owner cr per8on in oontrol of the,land          frca~ whioh
     said driver began anld aovement &all be fined
     not lee8 than ?kenty-five      i&!LbQ) ,Bollara ,mr
     @ore than So Euwlred (~aOO.00) Dollara .for 'ueh
     hoad of llvestoak    am eaoh dansstia      towI    in oatd
              unlaas
     ~tnoveaiettt,              *al4 driver upon demandof ruid
     penon or peaoe otiioer                 makes,         aigw and 4ellvera
     to     raid pemon     or     per100    offleer        a   wxitten   ,stata-
     ment     oontaining    all      the        herein raw
                                            lleiaaratlon
     qulzwd to be 1nolucIed ln permits.        Said driVOS
     Bhall be fined not less them 'Iksnby-tlve         ( 26.00)
     Dollar8 nor more than '1510Eugdred (&NO~OO! l%l-
     lara for aaoh head of llvoatookand aaah dcmestla
     iowl in said aovement rhloh is not oovemd by
     all the rollawing infomatlon:        2&e of pleee a?
     orig$.n, 1noludl.1~ name of ranah or ether plaoe;
     point of destination      lnoludiw, nam of ranoh,
     market oenter, gaoking: house or other PlbOS; nrm-
     be]: of livestock    or iOWl    with the de8orfptiOn
     thereof,   inoludlng kind, bread, OOlOr, and al80
     marks and brands If them bo e             Fallum or
     reeiueal of suoh driver to exhfb"9' t to a person or
     peeoe ofTloar said permit or to m&a         said @t&c
     ment , ah611 constitute prabable oauae for         any
     person or psaoe offioor       to eeerah said truok or
     vohiole to asosrtaln if it oontelns        an7 stolen
     ljveatook    or stolen domeatlo Powlr and to detain
     s&C n:CVon;eRt a reasonable lan@h Of the t0
     asoertain whether auy stolen Ilvestoak         or stoiQn
     fowls are oontained thereln.        ;sJr driver who has
      15 his poasoseion my                 false of rowed           mmzit      or
     who mkes         any false     written        statemnt         shall    be
SXonorsble
         Otto P. lrOtmar
                       Pa@ 16



    rim aot lam    than Two Hundred EOO.OO)ml-
    lare nor mom than F&ve Hun4xed 8OQ.00)Dol-
    lam or ho rhallbe impr1ran.d in the aounty
    jail not ler8 Ohm elxty (00) daya nor 0we
    than six (6)noatha,or ho 8ball bo &wnishaU            .
    by both ,auati
                ilao and laprlsonmuit.   It 18 pro-
    vlded that t&o gxovisfonaof thlm Aat &all aLso
          to slmghtend livmtoek uxd Buls ur(L




ui4 arzorttor whoa ruoh party or pazt%oe‘wn#ent to 8uoh
8eaxeh.
   &VED     SE 18. 1942         IOW   voxy txuw